Appeal from order, Supreme Court, New York County (Ira Gammerman, J.), entered September 7, 2001, which, at a preliminary conference, struck defendants’ answer, unanimously dismissed, without costs.
The subject order is not appealable as of right (see Postel v New York Univ. Hosp., 262 AD2d 40, 41). While a subsequent motion to vacate or renew would have properly placed the issue defendants now seek to raise before this Court (see Torres v New York City Hous. Auth., 298 AD2d 207; Daniels v City of New York, 291 AD2d 260; Boyle v City of New York, 269 AD2d 135; Postel, supra), the record is devoid of any such motion.
Were we to reach the merits, we would find that defendants, while submitting a meritorious defense in the form of their verified answer (see Ellis v Jackson, 267 AD2d 20), failed to set forth the necessary reasonable excuse for failing to comply with the court’s repeated directions to provide discovery (see Color Wheel v Interstate Printing, 281 AD2d 161). The assertion by counsel was insufficient for this purpose. Concur — Tom, J.P., Sullivan, Ellerin, Marlow and Gonzalez, JJ. '